Citation Nr: 1233499	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  05-29 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for elbow pain, to include as a qualifying chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for joint pain other than elbow pain, to include as a qualifying chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served in the Army National Guard from December 1983 to April 2003.  He had periods of active duty from January 1991 to May 1991; December 1995 to August 1996; and October 2001 to September 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The case was previously before the Board in March 2008, January 2011, June 2011, and September 2011.  At those times, the Board remanded the matter to the agency of original jurisdiction (AOJ) for additional development.  Specifically, the Veteran was to be afforded an examination to determine the nature of any disability or illness manifested by joint pain.  In this regard, the Board notes that the Veteran has variously complained of hip, back, knee, shoulder, and elbow pain.  While, as will be discussed in further detail in the remand portion of this decision, the Board finds that the most recent VA examination report is not compliant with the terms of the Board's September 2011 remand insofar as the examiner failed to provide the requested opinions with regard to the Veteran's complaints of hip, back, knee, and shoulder pain, because the examination report and subsequent addendum opinion provide sufficient information for the Board to address whether service connection is warranted for disability manifested by elbow pain, to include as a qualifying chronic disability resulting from an undiagnosed illness, the Board has recharacterized the issues on appeal as set forth on the title page of this decision. 

(The decision below addresses the Veteran's claim of service connection for elbow disability.  The claim of entitlement to service connection for joint pain other than elbow pain, to include as a qualifying chronic disability resulting from an undiagnosed illness, is addressed in the remand that follows the Board's decision.)



FINDING OF FACT

The Veteran's bilateral elbow pain has been associated with medial epicondylitis, which is a known clinical diagnosis and is not attributable to undiagnosed illness or otherwise to any period of active service.


CONCLUSION OF LAW

The Veteran does not have an elbow disability that is the result of disease or injury incurred in or aggravated by active military service, and no such disability may be presumed to have been due to an undiagnosed illness incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

In May 2003, the Veteran filed a claim for VA disability compensation, seeking service connection for, among other things, "joint pain," which he attributed to his service during Desert Storm.  Throughout the pendency of his claim, the Veteran has variously complained of spine, left knee, hip, shoulder, and elbow pain.  Although the Board is remanding the issue of whether the Veteran's spine, left knee, hip, and shoulder pains are associated with a diagnosable illness or manifestations of an undiagnosed illness, the Board finds that, as to the Veteran's complained-of elbow pain, the record contains sufficient information to separately address whether service connection is warranted for a disability manifested by elbow pain.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established on an alternative presumptive basis under 38 C.F.R. § 3.317, which provides that service connection may be warranted for veterans with service in the Southwest Asia theater of operations during the Persian Gulf War who exhibit objective indications of "a qualifying chronic disability" that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2011); see also 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines meets the criteria for a medically unexplained chronic multisymptom illness. 

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, laypersons are competent to report objective signs of illness.  Id.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i).  A "medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  Id.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Here, the record reflects that the Veteran had service in Southwest Asia during the Persian Gulf War from January 25, 1991, to April 23, 1991.  Thus, the Board finds that the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and could thus potentially qualify for service connection under 38 C.F.R. § 3.317.

As for the Veteran's complained-of elbow pain, during a July 2011 VA examination the Veteran reported bilateral elbow pain, which he stated began in June 2002 and had existed since that time.  Notably, however, during two examinations given in January 2009, the Veteran made no mention of elbow pain, despite complaining of pain in his hips, knees, ankles, and back.  The Veteran denied any injury associated with the onset of his elbow pain at the time of the July 2011 examination.  X-rays of the elbow showed no fracture or dislocation.  There was some spurring on the anterior coronoid of the left elbow, consistent with some very mild arthritis.  No spurring or degenerative changes of the right elbow were noted.  The examiner diagnosed medial epicondylitis, bilaterally, and stated that it was very unlikely that the Veteran's medial epicondylitis was related to military service.

The Veteran was afforded another VA examination in October 2011 for the specific purpose of determining, among other things, whether his asserted elbow pain was associated with a diagnosable illness and, if so, the likelihood that any such diagnosed disability was related to a period of military service.  The examiner indicated his review of the claims folder and noted the Veteran's subjective complaints of elbow pain, which the Veteran then asserted had resulted from a fall in 2002 at Fort Leonard Wood.  The examiner recorded a diagnosis of bilateral medial epicondylitis and noted that elbow x-rays showed arthritis, bilaterally.  Notably, the examiner associated the Veteran's complaints of pain on medial epicondyle palpation with his diagnosed medial epicondylitis.  In a July 2012 addendum, another VA clinician stated that with regard to the Veteran's bilateral elbow pain, he had reviewed the claims folder, VA examination reports, and the Board's prior remand, and could "find [n]o identifiable cause related to [the Veteran's] service activity to be a cause to his current complaints."  The VA clinician therefore opined that, in his medical opinion, the Veteran's complaints of elbow pain were less likely than not related to service.

Upon review of the evidence, the Board finds that, to whatever extent the Veteran has at any point suffered from a disability manifested by elbow pain, that symptom has been ascribed to a known diagnosis.  Indeed, the October 2011 VA examiner specifically stated that the Veteran's observed elbow pain was associated with his diagnosed medial epicondylitis.  Moreover, the Veteran has not identified any additional elbow pain that he asserts is not attributable to his medial epicondylitis.  Thus, service connection is precluded under the statutes and regulations that govern claims based upon service in the Persian Gulf, as those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness.  

While the Veteran may believe his elbow pain is due to undiagnosed illness related to his service in Southwest Asia, as a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on a complex medical matter such as the diagnosis or etiology of a current disability, undiagnosed illness, or medically unexplained chronic multi-symptom illness.  The VA examiner clearly took into account the Veteran's complaints and contentions and arrived at a medical conclusion contrary to the Veteran's claim--specifically attributing the Veteran's claimed elbow pain to a known clinical diagnosis, which is not a qualifying illnesses as defined by 38 C.F.R. § 3.317.  The Board relies on the medical treatment provider's opinion in this case as it is based on objective evidence and the VA examiner's medical expertise.

In short, the Board finds that the Veteran's claimed symptom of elbow pain has been attributed to a clinical diagnosis that is not a qualifying chronic disability under § 1117.  Thus, the theory that the Veteran has an undiagnosed illnesses or a medically unexplained chronic multi-symptom illness manifested by elbow pain that is related to his service in Southwest Asia does not have merit.  For all the foregoing reasons, the Board finds that the Veteran's claim of service connection for a disability manifested by elbow pain must be denied under 38 C.F.R. § 3.317.

The Board notes, however, that in cases where a Veteran seeks service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Here, however, upon review of the evidence of record, the Board finds that the preponderance of the medical evidence is against a finding that any current elbow disability is etiologically linked to military service.  At the outset, the Board notes that although the Veteran has stated that his elbow pain began in service in 2002 and has existed since that time, on examination in 2009, he made no mention of elbow pain despite indicating hip, knee, ankle, and back pain.  Further, on an April 2003 Social Security Administration (SSA) questionnaire, the Veteran reported only having back, hip, and leg pain.  Moreover, when the Veteran first complained of elbow pain during the July 2011 VA examination, he reported no injury associated with the onset of that pain.  Only later did the Veteran indicate the precipitating event to be a fall in service.  A review of the Veteran's service treatment records (STRs) shows that he did indeed fall down some stairs in 2002, but the location of the injury was noted to be his left knee and foot and the treatment record is silent as to any complaints related to an elbow.  The inconsistencies in the Veteran's statements concerning the event leading to his elbow pain and the continuity of symptoms since service causes the Board to find that the Veteran's current assertions that he sustained an elbow injury in service and has had pain since that time to be incredible.  As such, there is no credible lay evidence of record supportive of a finding of service connection.

As noted previously, two VA clinicians have opined that it is less likely than not that any elbow disability or associated symptomatology is related to service.  The clinician who provided the July 2012 addendum clearly indicated that a review of the evidence of record contained no support for a finding that the Veteran's elbow disability was related to service.  The Board finds that, in light of the Veteran's STRs failing to disclose evidence of an elbow injury or complaints of elbow pain or other symptoms, the Veteran's failure to note elbow pain during two 2009 examinations and on an April 2003 SSA questionnaire, his initial statement that his elbow pain was not associated with any injury, the 2002 STR showing a fall down the stairs and an injury to the knee and foot, the post-service medical records first showing complaints related to the elbows in 2011, and the negative nexus opinions of record, there is no basis to establish service connection for an elbow disability, as two crucial elements of service connection have not been shown.  See Davidson, supra (service connection requires evidence of an in-service event, injury or disease and a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

There has been some indication that the Veteran has arthritis in the elbows, and while regulations allow for a presumption of service incurrence when arthritis is manifested to a compensable degree within a year of separation of active military service, there has been no indication in the record that it was so manifested.  38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the Board finds that the claim of service connection for an elbow disability manifested by pain must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2011).

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claims of service connection for joint pain in May 2003.  That same month, the RO sent to him a letter notifying him of the evidence required to substantiate his service connection claim.  Later, in March 2008, the Veteran was provided with notice specifically addressing the information and evidence necessary to substantiate a claim based on an undiagnosed illness and medically unexplained chronic multi-symptom illnesses.  That letter also advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, and included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice.  The Board also finds that the May 2003 and March 2008 notice letters comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Further, any error with respect to the timing of notice was effectively cured in this by the readjudication of the Veteran's claim via several supplement statements of the case following the March 2008 notice letter.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that timing error can be effectively 'cured' by providing any necessary VCAA notice followed by a readjudication of the claim).  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim decided herein has been obtained.  The evidence includes his STRs, VA outpatient treatment records, private medical evidence, VA examination reports, SSA records, and statements from the Veteran.  The Veteran has not identified any pertinent outstanding records and the Board is aware of none.  Accordingly, the Board concludes that all pertinent treatment records have been associated with the claims folder.  

Additionally, the Veteran was provided with VA examinations in July and October 2011 and in July 2012.  The Board finds that the examination and opinion reports contain sufficient evidence by which to decide the claim, particularly regarding whether any claimed elbow pain was associated with a diagnosed disability and whether any such disability was related to service.  The examiners also reviewed the claims folder and conducted a thorough examination of the Veteran, to include consideration of the Veteran's lay assertions regarding the onset of elbow pain, as well as his reported in-service fall.  The examiners and VA clinician who provided the July 2012 addendum opinion also provided the requested opinions in compliance with the terms of the Board's earlier remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the examination reports contain sufficient evidence by which to evaluate the Veteran's claim of service connection and that the opinions of records are supported by an adequate rationale.  The Board has therefore properly assisted the Veteran by affording him an adequate VA examination.


ORDER

Entitlement to service connection for a disability of the elbow manifested by pain, to include as a qualifying chronic disability resulting from an undiagnosed illness, is denied.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, supra.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).

The Board notes that the issue of entitlement to service connection for joint pain, to include as a qualifying chronic disability resulting from an undiagnosed illness, was most recently remanded by the Board in September 2011.  At that time, the Board noted that in January 2009, the Veteran had undergone a VA orthopedic examination at which time he was diagnosed as having mild osteoarthritis of the left knee, left patella chondromalacia, mild cervical strain, and mild lumbar strain.  It was also noted that examination of the Veteran's shoulders in July 2011 revealed decreased motion and some adhesive capsulitis and that a review of his STRs showed complaints of knee pain in service and treatment for a knee injury in 2002.  After discussing the inadequacies of the examination and opinion reports already of record, the Board determined that a new VA examination was necessary.

Specifically, the Board remanded the matter for an examination to determine the nature and etiology of any disability with respect to his claim of service connection for joint pain.  The examiner was requested to state whether any claimed joint pains, to specifically include, but not limited to, the Veteran's spine, left knee, hips, and shoulders were associated with a diagnosable illness.  In doing so, the examiner was to comment as to whether the Veteran's reported pain or other symptomatology was specifically attributable to his previously diagnosed osteoarthritis of the left knee, left patella chondromalacia, osteoarthritis of the hip, lumbar and cervical strain, and adhesive capsulitis or any other identified disability.  The examiner was to then provide an opinion as to medical probabilities that each diagnosed disability manifested by joint pain was related to any period of military service.  If the examiner found that any past or present complained-of joint pain was not due to a specific diagnosed disease entity, the examiner was requested to opine as to whether such pain represented an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.  

In October 2011, the Veteran underwent VA examinations of the spine, shoulders, and hips.  The Veteran's knees were not specifically examined.  A review of the examination reports shows that no diagnosis pertaining to the thoracolumbar spine was given, but that the Veteran was diagnosed with bilateral hip osteoarthritis and adhesive capsulitis.  However, despite noting the Veteran's complaints of hip and shoulder pain, the examiner listed no pertinent physical findings, sign, or symptoms related to the Veteran's diagnosed bilateral hip osteoarthritis and adhesive capsulitis, which suggests that the Veteran's complained-of hip and shoulder pain is not the result of his diagnosed disabilities found on examination.  However, the examiner did not comment as to whether the Veteran's reported pain or other symptomatology was specifically attributable to his previously diagnosed osteoarthritis of the left knee, left patella chondromalacia, osteoarthritis of the hip, lumbar and cervical strain, and adhesive capsulitis or any other identified disability.  Further, the examiner did not opine as to whether any pain not associated with a diagnosed disability represented an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.  As such, the Board finds that another remand is necessary as the October 2011 VA examination reports are neither compliant with the terms of its September 2011 remand nor adequate for evaluation purposes.  See Barr and Stegall, both supra.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Refer the Veteran's claims folder to the examiner who conducted the October 2011 VA examinations, if he is still available, and ask him to provide an addendum opinion that addresses the following questions:

A)  Are the Veteran's complaints of pain in his spine, left knee, hips, and/or shoulders caused by his previously diagnosed lumbar and cervical strain, osteoarthritis of the left knee, left patella chondromalacia, osteoarthritis of the hip, or adhesive capsulitis, or by any other currently diagnosed disability of the back, left knee, hip, or shoulders.

B)  If any spine, left knee, hip, and/or shoulder pain is attributable to a known clinical diagnosis, what are the medical probabilities that each diagnosed disability manifested by spine, left knee, hip, and/or shoulder pain is related to a period of military service.  

The examiner must provide a separate opinion for each diagnosed disability/complaints of spine, left knee, hip, and shoulder pain, to specifically include the Veteran's diagnosed osteoarthritis of the left knee and left patella chondromalacia.  Any opinion as to nexus, regardless of whether it is negative or positive, must be supported by the lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.  The examiner must address the in-service notations of knee pain and the documented fall and injury to the knee in 2002.  Medical reasons to accept or reject the Veteran's statements regarding the onset and continuity of pain should be set forth in detail.

C)  If it is determined that the Veteran's spine, left knee, hip, and/or shoulder pain is not the result of a diagnosed disability, the examiner must provide an opinion as to whether such pain represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.  

Prior to rendering the requested addendum opinions, the examiner should again review the entire claims file, to include a complete copy of this remand, as well as the Board's January 2008, January 2009, June 2011, and September 2011 remands.  All opinions must be supported by detailed reasoning and should included citation to pertinent evidence of record and/or medical authority, as appropriate. 

(If the October 2011 examiner is no longer available, or if that examiner or the AOJ finds that a new examination is necessary, especially with regard to the Veteran's left knee, the Veteran should be scheduled for a VA examination.  The examiner should be asked to answer the questions posed in the preceding paragraphs.)

2.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue of entitlement to service connection for joint pain other than elbow pain, to include as a qualifying chronic disability resulting from an undiagnosed illness.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


